


110 HRES 679 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 679
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2007
			Mr. Smith of New
			 Jersey submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the continuing effects of the genocide, crimes
		  against humanity, and war crimes in Bosnia and Herzegovina.
	
	
		Whereas H. Res. 199 and S. Res. 134 (109th Congress)
			 resolved that from April 1992 to November 1995, Serb forces committed
			 aggression and genocide against the Republic of Bosnia and Herzegovina and its
			 population, with the direct support from authorities in Serbia and
			 Montenegro;
		Whereas the perpetrators and the supporters of the
			 aggression and genocide, including the Yugoslav People’s Army and its Ministry
			 of Interior, the Army of Republika Srpska, the Police of Republika Srpska, and
			 other regular and paramilitary forces under Serb control, intended to destroy,
			 through slaughter, rape, torture, and expulsion, the unique multiethnic culture
			 of Bosnia and Herzegovina woven through a thousand years of tolerance, respect,
			 mutual trust, and dignified coexistence of all of Bosnia and Herzegovina’s
			 ethnically and religiously diverse citizens;
		Whereas the International Criminal Tribunal for the former
			 Yugoslavia (ICTY) has found numerous Serb political and military officials
			 guilty of committing war crimes, crimes against humanity, and the crime of
			 genocide against the non-Serb population of the Republic of Bosnia and
			 Herzegovina;
		Whereas the International Court of Justice (ICJ), in its
			 judgment of February 26, 2007, ruled that the execution of more than 7,000
			 civilians in and around Srebrenica in July 1995 by the institutions of the then
			 self-styled Republika Srpska entity, and in particular its army and police, was
			 a crime of genocide, as defined by the Convention on the Prevention and
			 Punishment of the Crime of Genocide;
		Whereas Srebrenica and other areas of eastern Bosnia from
			 which the victims of genocide hail continues to be under the jurisdiction of
			 the Republika Srpska entity and its institutions, especially the Police of
			 Republika Srpska, that committed genocide;
		Whereas the ICJ also ruled that Serbia had violated the
			 Convention on the Prevention and Punishment of the Crime of Genocide by failing
			 to prevent the genocide in Bosnia and Herzegovina and punish its
			 perpetrators;
		Whereas the ICJ’s judgment declares that significant
			 sections of the documents detailing the proceedings of the Supreme Defense
			 Council of the Federal Republic of Yugoslavia (later Serbia and Montenegro)
			 were redacted and therefore not available to the ICJ at the time of that
			 judgment;
		Whereas the findings of the RS Srebrenica Commission
			 report unequivocally stated that Republic of Srpska’s Interior Ministry (i.e.
			 the Police of Republika Srpska) has failed to provide specific data on
			 several hundred individuals deployed in Srebrenica in July 1995 under the
			 direct or indirect auspices of the RS;
		Whereas the Office of the High Representative in Bosnia
			 and Herzegovina concluded that the Srebrenica Commission must complete
			 the list of names, currently standing at 892, of those implicated in the
			 Genocide who are currently employed in BH or Republic of Srpska institutions,
			 and forward a completed list to the BH Prosecutor and to the
			 ICTY.;
		Whereas all countries are obliged not to recognize as
			 lawful the situation created by the crime of aggression and the crime of
			 genocide, as well as to cooperate in the application of measures designed to
			 eliminate the consequences of such crimes;
		Whereas the General Framework Agreement for Peace in
			 Bosnia and Herzegovina (commonly referred to as the Dayton Peace
			 Accords), that was made possible through the strong leadership of the
			 United States, ended the aggression, genocide, war crimes, and crimes against
			 humanity against the Republic of Bosnia and Herzegovina and its non-Serb
			 population, but it failed to achieve its intended goal of reversing the effects
			 of those crimes;
		Whereas due to the failure to ensure sustainable return of
			 refugees and displaced persons to their homes of origins, as guaranteed by
			 Annex VII of the Dayton Peace Accords, the Constitution of Bosnia and
			 Herzegovina (Annex IV of the Dayton Peace Accords) has evolved into an
			 ethno-territorial arrangement that now institutionalizes the results of the
			 genocide, crimes against humanity, and war crimes in Bosnia and
			 Herzegovina;
		Whereas one of the most ominous of the ethno-territorial
			 provisions of this Constitution is an entity voting mechanism, which allows a
			 small number of Serb deputies from Republika Srpska in the Parliament of Bosnia
			 and Herzegovina, constituting less than one-quarter of the Parliament, to block
			 any proposed legislation or decision;
		Whereas the entity voting mechanism has
			 been used to block various crucial State-level legislation, including the
			 proposed changes to the Citizenship Law of Bosnia and Herzegovina which in its
			 current form threatens to permanently deny over 500,000 Bosnians their Bosnian
			 citizenship, effectively continuing the project of genocide and ethnic
			 cleansing;
		Whereas 300,000 Bosnian-Americans live in the United
			 States as fully engaged citizens with a significant potential to further
			 strengthen the ties between the United States and Bosnia and
			 Herzegovina;
		Whereas the political leadership of the Republika Srpska
			 entity has continuously blocked all attempts to move beyond the
			 ethno-territorial basis of the Dayton Constitution and create a fully
			 democratic and functioning system of government, as has been demonstrated by,
			 among other things, the Republika Srpska entity’s unwillingness to agree to the
			 reform of the police force structures within Bosnia and Herzegovina in line
			 with the standards demanded by the European Union;
		Whereas Secretary of State Condoleezza Rice has said that
			 the people of Bosnia and Herzegovina need a stronger energetic state
			 capable of advancing the public good and pledged that the United States
			 will remain a dedicated partner to Bosnia and Herzegovina as it moves toward
			 further Euro-Atlantic integration;
		Whereas Undersecretary of State for Political Affairs
			 Nicholas Burns has unequivocally stated that the Dayton Peace Accords
			 cannot be the way that the people of Bosnia and Herzegovina organize
			 themselves for the next ten years and that it is time for [the
			 people of] Bosnia and Herzegovina … to go beyond the Dayton Accords and to
			 build a modern constitutional state;
		Whereas the European Parliament and the Parliamentary
			 Assembly of the Council of Europe have recently adopted Resolutions calling for
			 an in-depth reform of the Dayton constitutional arrangements, and particularly
			 for the reduction and elimination of the entity voting mechanism;
		Whereas there continues to be, within Republika Srpska
			 ethnic exclusivity, which has effectively discouraged and prevented the return
			 of the ethnically-cleansed non-Serb population to this region of Bosnia and
			 Herzegovina; and
		Whereas the constitutional arrangements of Bosnia and
			 Herzegovina must satisfy the interests of all of its people by guaranteeing
			 full civil, cultural, individual, and religious rights to all citizens of
			 Bosnia and Herzegovina, and promoting the integration of the entire region of
			 Southeast Europe into the Euro-Atlantic political and security structures: Now,
			 therefore, be it
		
	
		That—
			(1)it is the sense of
			 the House of Representatives that—
				(A)Bosnia and Herzegovina should begin the
			 process of adopting a new constitution that is based on civic representation
			 and that fully eliminates the ethno-territorial arrangements which reflect and
			 institutionalize the effects of the genocide, war crimes, and crimes against
			 humanity committed in Bosnia and Herzegovina;
				(B)the new
			 constitution should advance the principles of civic democracy, full equality of
			 citizens, tolerance and protection of all ethnic groups, and should reflect the
			 highest standards of individual human rights and liberties;
				(C)the new
			 constitution should eliminate the ethnic power-sharing principles that reflect
			 the ethnic divisions imposed by the perpetrators of the genocide, crimes
			 against humanity, and war crimes;
				(D)the new
			 constitution must restructure the ethno-territorial organization of Bosnia and
			 Herzegovina and eliminate its division into entities, cantons, and
			 municipalities with a view to creating a single, unified economic space and
			 increasing efficiency and sustainability of the country and its governing
			 apparatus;
				(E)the entity voting
			 mechanism, which has proved to be a serious obstacle to the functioning of
			 Bosnia and Herzegovina’s Parliament, must be eliminated;
				(F)Srebrenica and
			 other areas of eastern Bosnia should be placed under the exclusive jurisdiction
			 of the institutions of Bosnia and Herzegovina in order to ensure that the
			 situation created by genocide is not recognized as lawful;
				(G)the police reform
			 in Bosnia and Herzegovina must create a single police structure, replacing
			 entity police forces with a single police at the state level, and in particular
			 eliminating the Police of the Republika Srpska entity, which was identified in
			 the ICJ judgment as one of the institutions of Republika Srpska that
			 participated in the commission of the crime of genocide;
				(H)the Republika
			 Srpska entity cannot persist under its current name which represents the
			 ethnically-exclusive political philosophy of its founders and which perpetuates
			 the effects of the genocide and ethnic cleansing;
				(I)Serbia must
			 immediately honor its international legal obligations towards Bosnia and
			 Herzegovina, stemming from the Convention on the Prevention and the Punishment
			 of the Crime of Genocide and the ICJ judgment, by immediately apprehending and
			 transferring to the ICTY all individuals indicted for participating in the
			 commission of the crime of genocide, particularly Radovan Karadzic and Ratko
			 Mladic; and
				(J)it is in the
			 national interest of the United States that all individuals who are responsible
			 for war crimes, genocide, and crimes against humanity in Bosnia and Herzegovina
			 should be held accountable for their actions, and the Republika Srpska entity,
			 Serbia, and Montenegro must therefore fully cooperate with the ICTY;
				(2)the United States
			 reaffirms its strongest support for the independence, sovereignty, and
			 territorial integrity of Bosnia and Herzegovina, and supports the
			 transformation of Bosnia and Herzegovina into a state with governmental
			 institutions commensurate with EU and NATO membership, as this will ensure a
			 lasting peace and greater prosperity for all of the people and states of the
			 entire region; and
			(3)the House of
			 Representatives calls for an immediate, refocused, and concentrated diplomatic
			 effort by the United States to achieve the objectives stated in this Resolution
			 in order to achieve definitive success in reversing the effects of genocide in
			 Bosnia and Herzegovina and building a modern, functional, self-sustainable, and
			 a fully democratic state.
			
